11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Steven Derek Phiffer,                         * From the County Court at Law
                                                of Midland County
                                                Trial Court No. CR154957.

Vs. No. 11-17-00210-CR                        * July 12, 2018

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Willson, J.,
                                                Bailey, J., and Wright, S.C.J.,
                                                sitting by assignment)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.